MEMORANDUM **
Charles E. McManama appeals pro se the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 action against Bill Kennemer and other Clackamas County Commissioners. We agree with the district court that McManama’s action is barred by claim preclusion because the present action is an attempt to relitigate issues raised in a prior section 1983 complaint regarding the Commissioners’ treatment of permit violations on McManama’s property and the alleged destruction of structures on his property.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.